

117 HR 2066 IH: Protect DREAMer Confidentiality Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2066IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mrs. Torres of California (for herself, Ms. Escobar, Ms. Schakowsky, Mr. Espaillat, Ms. Norton, Ms. Lee of California, Mr. Hastings, Mr. Vargas, Ms. Titus, Ms. Omar, Mrs. Watson Coleman, Mr. McGovern, Mr. Cárdenas, Mr. Gallego, and Mr. Soto) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the confidentiality of information submitted in requests for deferred action under the deferred action for childhood arrivals program, and for other purposes. 
1.Short titleThis Act may be cited as the Protect DREAMer Confidentiality Act of 2021. 2.DefinitionsIn this Act: 
(1)DACA programThe term DACA program means the deferred action for childhood arrivals program described in the memorandum of the Department of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children issued on June 15, 2012. (2)Individual application informationThe term individual application information means any information, including personally identifiable information, submitted to the Secretary after June 15, 2012, as part of a request for consideration or reconsideration for the DACA program. 
(3)SecretaryThe term Secretary means the Secretary of Homeland Security. 3.Confidentiality of information submitted for DACA program (a)In generalThe Secretary shall protect individual application information from disclosure to U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection for any purpose other than the implementation of the DACA program. 
(b)Referrals prohibitedThe Secretary may not refer to U.S. Immigration and Customs Enforcement, U.S. Customs and Border Protection, the Department of Justice, or any other law enforcement agency any individual the case of whom has been deferred pursuant to the DACA program. (c)Limited exceptionIndividual application information may be shared with national security and law enforcement agencies— 
(1)to identify or prevent fraudulent claims; (2)for particularized national security purposes relating to an individual application; and 
(3)for the investigation or prosecution of any felony not related to immigration status. 